IN THE SUPREME COURT OF THE STATE OF DELAWARE

GEMINI REAL ESTATE                       §
ADVISORS, LLC., and GEMINI               §     No. 320, 2018
EQUITY PARTNERS, LLC,                    §
Delaware Limited Liability               §
Companies,                               §     Court Below: Court of Chancery
                                         §     of the State of Delaware
             Defendant Below,            §
             Appellants,                 §     No. 2017-0510
                                         §
       v.                                §
                                         §
WILLIAM T. OBEID,                        §
                                         §
             Plaintiff Below,            §
             Appellee.                   §


                         Submitted: December 5, 2018
                           Decided: January 14, 2019

Before VAUGHN, SEITZ, and TRAYNOR, Justices.

                                   ORDER

      This 14th day of January 2019, the Court having considered this matter after

oral argument and on the briefs filed by the parties has determined that the final

judgment of the Court of Chancery should be affirmed on the basis of and for the

reasons assigned by the Court of Chancery in its Post-Trial Ruling dated June 5,

2018 and Order Denying Appellants’ Motion for Reargument or to Alter or Amend

Judgment dated June 26, 2018.
     NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Court of Chancery be, and the same hereby is, AFFIRMED.

                                   BY THE COURT:


                                   /s/ James T. Vaughn, Jr.
                                   Justice